DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/12/2020 and 10/29/2020 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-8, 10-11, 13-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Webler et al. (US 2007/0213812).
Webler discloses (see Figs. 13A-14) a device and method for deploying a medical device in a vessel comprising the following claim limitations:
(claim 1) a curvature device (170) moveable between a collapsed configuration (i.e. within delivery sheath; see Figs. 25A-29 and claim 19; [0019]; [0072]) and an expanded configuration (as shown in Fig. 14), the curvature device (170) including a distal end section (182) with a distal end configured to (i.e. capable of) abut an inner wall of a body lumen when deployed to the expanded position 
(claims 2 and 15) wherein the curvature device (170) is at least partially formed from a shape memory material that enables the device (170) to self-expand to the expanded configuration when not constrained to the collapsed configuration (see claim 11; [0072]-[0073]);
(claim 4) wherein the proximal end section (184) includes an anchoring structure (i.e. proximal anchoring member 184) having an aperture through 
(claim 5) wherein the curvature device (170) is formed at least partially from one or more bioresorbable materials ([0063]; jackets and/or proximal and distal anchor members may be coating with a bioresorbable/biodegradable substance to elute a beneficial bioactive substance therein);
(claim 6) wherein the curvature device (170) is formed so as to have one or more lumens (131, see exemplary Fig. 5A depicting the hollow tubular structure of the anchoring members) when in the expanded configuration so as to allow the passage of blood through the one or more lumens (as shown in Figs. 13A-14);
(claim 7) wherein at least a portion of the distal end section (182) and proximal end section (184) include tines (186) for enhancing grip of targeted vasculature when the curvature device (170) is deployed at the targeted vasculature (as shown in Figs. 13A-13B; [0094]);
(claims 8 and 13) further comprising a delivery system (340, Figs. 25-29), the delivery system including a delivery catheter having a sheath (314, Figs. 25-29) configured to (i.e. capable of) house the curvature device to maintain the curvature device in the collapsed configuration while housed within the sheath (314) (as shown in Fig. 25A); and a handle (341, Fig. 29) coupled to the delivery catheter (314) (see Fig. 29), the tether extending to the handle (341) (see Fig. 29; cord pull-loop 318 expressly disposed within handle 341 providing for tether/cord retraction), the handle (341) including a tether control (355) 
(claim 10) wherein the sheath (314) is proximally retractable relative to the housed curvature device (see claims 31, 33 and 51; [0019]; [0100]; [0116]-[0117]; [0129]-[0130]);
(claim 11) delivering a curvature device (170) to a first location within a body lumen ([0094]-[0096]; barbs help secure device 170 at a first location and atraumatic ends prevent damage to vessel wall at a first location wherein the first location may be a curved vessel such as a coronary sinus); deploying the curvature device such that a distal end section (182) of the curvature device abuts an inner wall of the body lumen and such that a proximal end section (184) of the curvature device (170) abuts the inner wall of the body lumen remote from the distal end section (182) (see Figs. 13A-14; claim 53; [0019]; [0095]), an intermediate section (172/174, see Fig. 13B) of the curvature device extending between the distal end section (182) and the proximal end section (184) with a cross-sectional dimension in a direction transverse to a longitudinal axis of the curvature device being less than a cross-section dimension of at least one of the distal end section (182) and the proximal end section (184) (as shown in Figs. 13A-14; proximal and distal end sections having a wider diameter and radius than the intermediate section); and tensioning a tether (176) of the curvature device, the tether (176) being coupled to the distal end section (182) and passing through the intermediate section (172/174) and the 
(claim 14) wherein the curvature device is delivered using a transjugular approach or a transfemoral approach ([0193]; method access expressly disclosed as being transjugular or transfemoral); and
(claim 18) a curvature device (160) moveable between a collapsed configuration having a profile suitable for delivery of the device to a body lumen of a patient (i.e. within delivery sheath; see Figs. 25A-29 and claim 19; [0019]; [0072]) and an expanded configuration having a profile suitable for abutting an inner wall of the body lumen (as shown in Fig. 14), the curvature device (170) including a distal end section (182) with a distal end configured to (i.e. capable of) abut an inner wall of a body lumen when deployed to the expanded position (see claim 53; [0019]; [0095]); and a proximal end section (184) with a proximal end configured to (i.e. capable of) abut the inner wall of the body lumen when deployed to the expanded position (see Figs. 13A-14; claim 53; [0019]; [0095]), wherein the curvature device (170) has a curvature such that when deployed to the expanded configuration the curvature device (170) is able to (i.e. capable of) abut against the body lumen to increase anatomical curvature of the body lumen (see abstract; claim 23; [0051]-[0053]; [0091]; [0109]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Webler as applied to claim 1 above, and further in view of Solem (US 2004/0039443).
Webler, as applied above, discloses a device and method for deploying a medical device in a vessel comprising all the limitations of the claim except for the system further comprising a balloon structure capable of being filled with a fluid to move toward the expanded configuration and withdrawn of fluid to move toward the collapsed configuration.  However, the Solem teaches a similar system for treatment of mitral valve insufficiency comprising an expandable component that is either in the form of self-expanding stents (as shown in Figs. 14A-15B) or balloon expandable stents (as shown in Figs. 16A-17B).  Solem expressly teaches that an expandable component in .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Webler as applied to claim 8 above, and further in view of Martin et al. (US 2004/0044350).
Webler, as applied above, discloses a device and method for deploying a medical device in a vessel comprising all the limitations of the claim except for the delivery system further comprising one or more control lines extending from the handle to the delivery catheter such that tensioning of the one or more control lines acts to bend the delivery catheter to provide steering functionality to the delivery catheter.  However, Martin teaches (see Figs. 1 and 5) a similar system and method for providing access to a body lumen or vessel comprising a delivery system (10, Fig. 1) comprising one or more control lines (80, Fig. 5) extending from the handle (20, Fig. 1) to the delivery catheter (11, Fig. 1) such that tensioning of the one or more control lines (80) acts to bend the delivery catheter to provide steering functionality to the delivery .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the Webler as applied to claim 11 above, and further in view of Taylor et al. (US 2003/0078654).
Webler, as applied above, discloses a device and method for deploying a medical device in a vessel comprising all the limitations of the claim except for the step routing a guidewire to the body lumen followed by routing the delivery system along the guidewire.  However, Taylor teaches a method for improving mitral valve function comprising the step of routing (see Fig. 9A; [0067]; [0078]; [0094]) a guidewire (103) to the body lumen (see Fig. 5; [0074]; [0078]) followed by routing the delivery system along the guidewire (103) (as shown in Figs. 5-7; [0079]) in order to beneficially provide .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Webler as applied to claim 11 above, and further in view of Lashinski et al. (US 2005/0060030).
Webler, as applied above, discloses a device and method for deploying a medical device in a vessel comprising all the limitations of the claims except for the method further comprising releasing tension from the curvature device and removing the curvature device from the body lumen.  However, Lashinski teaches a similar mitral annuloplasty method comprising the steps of the curvature device is then released from tension and removed from the patient ([0118]; [0140]) in order to beneficially provide a quick, remedial and removable measure to bridge a patient in a temporarily improved condition until another more conventional treatment (e.g. annuloplasty, valve surgery, heart transplant, etc.) can be performed ([0118]; [0140]; [0148]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 18 of U.S. Patent No. 10,363,138 in view of Webler et al. (US 2007/0213812).  Although the claims at issue are not identical, they are not patentably distinct from each other because each respective claim set requires a system or method requiring a curvature device comprising distal and proximal sections with a tether extending therethrough for increasing curvature of the device upon tensioning the tether.  U.S. Patent No. 10,363,138 fails to require an intermediate section disposed between and having a reduced cross-sectional dimension than the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see Swinford et al. (US 2005/0004667).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771